Appeal from a judgment of the Supreme Court in favor of plaintiff, entered November 17, 1961, in New York County, upon a verdict rendered at a Special and Trial Term.
Judgment reversed on the law and on the facts, and in the exercise of discretion, with costs and a new trial ordered unless plaintiff stipulates to reduce verdict to $7,500, and, if so stipulated, judgment is modified by being reduced to that amount and is affirmed as thus modified, with costs. We believe the evidence presented a question for the jury whether, under the conditions which prevailed, the premises were dangerous. The premises consisted of an outdoor restaurant, to which plaintiff was a business invitee. Plaintiff’s proof of damages included an item for loss of earnings. His proof in that respect did not establish his claim and could not support an award. The verdict, to the extent that such an award was included, is excessive. Settle order on notice.